Citation Nr: 0933792	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  06-30 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1970 to August 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.

In May 2008, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  In July 2008 the Board denied the 
claim.

The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  While 
the matter was pending before the Court the Veteran's 
representative and a representative of VA's General Counsel, 
on behalf of the Secretary, filed a joint motion for remand.  
In the joint motion, the parties agreed that the Veteran was 
not provided with proper notice regarding the evidence 
necessary to substantiate his claim for PTSD based upon 
personal assault, and agreed that a remand was necessary to 
provide proper notice to the Veteran of all elements required 
to reopen and substantiate his claim, per Kent v. Nicholson, 
02 Vet. App. 1, 9 (2006).  The Court granted the motion and 
incorporated the joint motion in a June 2009 order.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Court's June 2009 order, which incorporates the joint 
motion for remand, states that the Veteran was not provided 
with adequate notice with regard to his petition to reopen a 
claim for service connection for PTSD based upon personal 
assault.  In Kent v. Nicholson, 20 Vet. App. 1 (2006) (cited 
and addressed in the Board's prior decision), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In this case, the Court found that the Veteran was not 
notified of the evidence necessary to substantiate the 
underlying claim for PTSD based upon personal assault as 
required under Kent, 20 Vet. App. at 9.  Specifically, the 
Veteran was not notified that for PTSD claims based on in-
service personal assault, evidence from sources other than 
the Veteran's service records or evidence of behavioral 
changes may constitute credible supporting evidence of the 
stressor incident.  38 C.F.R.  
§ 3.304(f)(3) (2009).  Examples of such evidence include, but 
are not limited to: Records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in the sources.  Examples of 
behavior changes that may constitute credible evidence of a 
stressor include, but are not limited to: Request for 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavioral changes.

On remand, the RO should provide notice to the Veteran 
explaining the evidence necessary to reopen his previously 
denied claim, inform him of the basis of the prior final 
denial of the claim, and inform him of the evidence necessary 
to substantiate his claim for service connection for PTSD 
based upon in-service assault.  The Veteran must be informed 
of the evidence necessary to corroborate a stressor during 
service to support his claim for PTSD due to personal 
assault, pursuant to 38 C.F.R. § 3.304(f).  This requirement 
is consistent with the VCAA's duty to inform the claimant of 
the information and evidence needed to substantiate the 
claim.  See 38 C.F.R. § 3.159(c) (2009).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his 
representative VCAA notice that complies 
with the Court's decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), 
specifying the evidence and information 
that is necessary to reopen the claim, the 
basis for the last final denial of the 
claim, and the evidence and information 
that is necessary to establish entitlement 
to the underlying claim for the benefit 
that is being sought.

The Veteran should be notified that in-
service personal assault may be 
corroborated by evidence from sources 
other than the service records, as defined 
in 38 C.F.R.  
§ 3.304(f)(3).  All specific examples of 
alternative sources of evidence listed in 
38 C.F.R. § 3.304(f)(3) must be included 
in the notification to the Veteran.

The Veteran should be requested to provide 
further detail concerning the claimed 
incident during which his sergeant 
physically assaulted him.

2.  The RO should then review the record 
and determine whether there is sufficient 
information to attempt verification of any 
claimed stressor.  If so, the appropriate 
steps should be taken to attempt 
verification of the Veteran's stressors.

3.  If any stressor is verified, the 
Veteran should be afforded a VA 
examination to determine whether he has 
PTSD which is related to a verified 
stressor(s).  The claims folders, to 
include a copy of this Remand, must be 
made available to and reviewed by the 
examiner.  All indicated studies should be 
performed.  The examiner should determine 
the nature and extent of any currently 
demonstrated acquired psychiatric 
disorder.  A diagnosis of PTSD under DSM 
IV criteria should be made or ruled out.  
If PTSD is diagnosed, the examiner should 
identify the specific stressor or 
stressors that support that diagnosis.  If 
PTSD is not diagnosed, the examiner should 
explain why the diagnosis was not made.

A complete rationale for all opinions 
expressed should be provided in the 
examination report.

4.  Following completion of all directed 
development, readjudicate the issue on 
appeal.  If the benefit sought on appeal 
is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be issued a 
Supplemental Statement of the Case and 
afforded the requisite opportunity to 
respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




